           Case 1:18-cv-01228-RDM Document 28 Filed 12/19/18 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                               )
                                                        )
                               Plaintiff,               )
                                                        )
               v.                                       )
                                                        )
                                                        )
ONE 2014 ROLLS ROYCE PHANTOM                            )
AUTOMOBILE, WITH VEHICLE                                )      Civil Action No. 18-1228 (RDM)
IDENTIFICATION NUMBER                                   )
SCA681S57EUX73086;                                      )
                                                        )
$79,806.57 OF FUNDS ASSOCIATED                          )
WITH LUOVA CONCEPT, LLC; and                            )
                                                        )
$7,987.70 OF FUNDS ASSOCIATED                           )
WITH LUOVA CONCEPT, LLC,                                )
                                                        )
                                                        )
                               Defendants.              )
                                                        )

            GOVERNMENT’S MOTION FOR APPROVAL OF THE
   INTERLOCUTORY SALE OF DEFENDANT VEHICLE BELOW RESERVE PRICE

       The United States of America, by and through the United States Attorney for the District of

Columbia, hereby moves pursuant to Rule G(7)(b) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions (“the Supplemental Rules”) for an order authorizing

the interlocutory sale of property subject to forfeiture in this case, specifically, one 2014 Rolls Royce

Phantom automobile, bearing Vehicle Identification Number SCA681S57EUX73086, which law

enforcement seized on or about November 16, 2017 (“the Defendant Vehicle”), below the reserve

price the Court listed in its November 5, 2018 Order regarding the interlocutory sale, to wit:

$220,000. ECF 27. In support of its motion, the Government provides as follows:
                                                    1
             Case 1:18-cv-01228-RDM Document 28 Filed 12/19/18 Page 2 of 3



        1.      On November 5, 2018, this Court concluded that “interlocutory sale of the Defendant

vehicle is warranted under Rule G7(b)(i)” in light of the rapid projected depreciation of the value of

the Defendant Vehicle, and the extensive storage costs the Defendant Vehicle would incur during

the pendency of this action. Id. at 3. The Court ordered the United States to sell the Defendant

Vehicle using “commercially reasonable means,” and specifically authorized the sale if an offer on

the vehicle was made in an amount over $220,000.

        2.      Shortly thereafter, the United States listed the Defendant Vehicle in an online auction

hosted by the United States Department of Treasury scheduled to end on Monday, December 17,

2018. The auction was managed through Customs and Border Protection and associated contracting

entities. At the conclusion of the auction, the highest bid was $213,375.00, which amounts to

$6,625.00 below the reserve price the Court set in its November 5, 2018 order.

        3.      The Government respectfully requests, and submits that there is good cause, to

proceed with the interlocutory sale of the Defendant Vehicle at the current highest bid of

$213,375.00. The Government auctioned the property in a commercially reasonable manner.

Moreover, as the Court noted in its Order granting the Government’s motion for interlocutory sale,

the reserve price the Court set was “more than sufficient to preserve the value” of the Defendant

Vehicle.

        4.      In its Order, the Court calculated that the Defendant Vehicle would, in light of the

length of the discovery timeline in this case, incur approximately $22,000 of loss in depreciation

and storage costs. The United States submits that $213,375 is a reasonable price and protects the

interests of the parties in this case.



                                                   2
            Case 1:18-cv-01228-RDM Document 28 Filed 12/19/18 Page 3 of 3



       5.      Undersigned counsel spoke to counsel for the Defendant Vehicle.             Defendant

Vehicle’s counsel indicated that he had not yet spoken to his clients, and therefore could not take a

position on the instant motion.

       WHEREFORE, the United States of America respectfully moves that the Court enter the

attached Order granting its motion for approval of the sale of the Defendant Vehicle below the

Court’s previously set reserve price.



Dated: December 18, 2018
       Washington, D.C.
                                                      Respectfully submitted,

                                                      JESSIE K. LIU
                                                      UNITED STATES ATTORNEY
                                                      D.C. Bar Number 472845


                                               By: /s/ Arvind Lal_________
                                                  Arvind Lal
                                                  Assistant United States Attorney
                                                  D.C. Bar No. 389496

                                                      Chris Kaltsas
                                                      Special Assistant United States Attorney
                                                      N.J. Bar No. 158592016

                                                      United States Attorney’s Office
                                                      555 Fourth Street, N.W.
                                                      Washington, D.C. 20530
                                                      arvind.lal@usdoj.gov
                                                      chris.kaltsas@usdoj.gov
                                                      (202) 252-7688 (Lal)
                                                      (202) 252-7785 (Kaltsas)




                                                  3
